Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159038(62)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  AUTO-OWNERS INSURANCE COMPANY,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  HOME-OWNERS INSURANCE COMPANY,
  and CALEB CASANOVA,
            Plaintiffs-Appellees,
                                                                    SC: 159038
  v                                                                 COA: 339799
                                                                    Ingham CC: 16-000870-CK
  COMPASS HEALTHCARE PLC doing
  business as COMPASS HEALTH, and
  LANSING NEUROSURGERY,
               Defendants-Appellants.
  _______________________________________/

          On order of the Chief Justice, the motion of the Coalition Protecting Auto No-Fault
  (CPAN) to participate as amicus curiae and to file a brief amicus curiae is GRANTED. An
  amicus brief from CPAN will be accepted for filing if submitted within 21 days of the date
  of this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 17, 2019

                                                                               Clerk